                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                      CR 20-58-BLG-SPW


                          Plaintiff,
                                                PRELIMINARY ORDER OF
           vs.                                  FORFEITURE


 SIMON DOUGLAS STANLEY,

                          Defendant.




       WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 21 U.S.C.

§ 853, as property used or intended to be used to facilitate the violations alleged in

the indictment, or as proceeds of said violations;

       AND WHEREAS,on January 29, 2021,the defendant entered a plea of

guilty to count II ofthe indictment charging possession with intent to distribute

methamphetamine;

       AND WHEREAS,the defendant pled true to the forfeiture allegation that

stated that as a result of the offenses charged in the indictment, the defendants shall

forfeit:


            • firearms and ammunition.

                                           1
